Citation Nr: 1015681	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus 
type II.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the Veteran's claims for service connection for a lumbar 
spine disability, a heart disability, hypertension, diabetes 
mellitus type II, and an acquired psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.  It appears that VA may not have obtained a 
complete copy of the Veteran's service treatment records, and 
additional service treatment records may be outstanding.  The 
Veteran's current claims file only contains service treatment 
records dating back to approximately 1981.  However, it is 
not clear whether these records constitute a complete copy of 
the Veteran's service treatment records since there are no 
treatment records pertaining to the Veteran's first period of 
active service from October 1976 to February 1977.   

The Veteran's representative specifically requested that 
efforts be undertaken to locate these additional records, and 
because information sufficient to allow for a search of these 
records is available, and these records may be useful in 
deciding the Veteran's claims, an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).     

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center furnish all available 
service treatment records for the 
Veteran's service in the United States 
Army, for the period of October 1976 to 
February 1977.  If any of the records 
are shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  If the requested records are not 
located or if it is determined that no 
such records exist, inform the Veteran 
of such, and offer him the opportunity 
to supplement the record.

3.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


